AMENDMENT NO. 14 TO
COMMITMENT LETTER

This AMENDMENT NO. 14 TO COMMITMENT LETTER (the “Amendment”) is made and entered
into as of July 7, 2005 by and between Countrywide Warehouse Lending (“Lender”),
Encore Credit Corp., Bravo Credit Corporation and ECC Capital Corporation
(collectively “Borrower”). This Amendment amends that certain Commitment Letter
by and between Lender and Borrower dated as of November 14, 2003 (the
“Commitment Letter”), which supplements that certain Revolving Credit and
Security Agreement by and between Lender and Borrower dated as of May 13, 2002
(as may be amended from time to time, the “Credit Agreement”).

R E C I T A L S

Lender and Borrower have previously entered into the Commitment Letter and
Credit Agreement pursuant to which Lender may, from time to time, provide
Borrower credit in the form of a warehouse line secured by residential mortgage
loans. Lender and Borrower hereby agree that the Commitment Letter shall be
amended as provided herein.

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:



  1.   Term. Lender and Borrower agree to amend the Term of the Credit Agreement
through July 22, 2005.



  2.   No Other Amendments; Conflicts with Previous Amendments. Other than as
expressly modified and amended herein, the Commitment Letter shall remain in
full force and effect and nothing herein shall affect the rights and remedies of
Lender as provided under the Commitment Letter and Credit Agreement. To the
extent any amendments to the Commitment Letter contained herein conflict with
any previous amendments to the Commitment Letter, the amendments contained
herein shall control.



  3.   Capitalized Terms. Any capitalized term used herein and not otherwise
defined herein shall have the meaning ascribed to such term in the Credit
Agreement.



  4.   Facsimiles. Facsimile signatures shall be deemed valid and binding to the
same extent as the original.

IN WITNESS WHEREOF, Lender and Borrower have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first written above.

COUNTRYWIDE WAREHOUSE LENDING

By: /s/ Riju Walia
Signature
Name: Riju Walia
Title: 1st VP, Credit & Compliance


ENCORE CREDIT CORP.

By: /s/ William E. Moffatt
Signature
Name: William E. Moffatt
Title: Treasurer





BRAVO CREDIT CORPORATION

By: /s/ William E. Moffatt
Signature
Name: William E. Moffatt
Title: Treasurer


ECC CAPITAL CORPORATION

By: /s/ William E. Moffatt
Signature
Name: William E. Moffatt
Title: Treasurer

